2 U.S. 97
2 Dall. 97
1 L.Ed. 305
Pringlev.Black's Executors
Supreme Court of Pennsylvania
April Term, 1787

1
Foreign attachment. A rule was obtained to shew cause why the foreign attachment should not be quashed: And the only question discussed on the argument was, whether a foreign attachment would lie against an executor? After hearing Counsel on both sides, and taking time to advise upon the subject, The Court were of opinion, that the foreign attachment ought to be quashed; and, accordingly, made

The rule absolute.*


*
 This minute was furnished by Mr. Coultburst, one of the plaintiff's Counsel; and though I cannot state at large the argument at the Bar, nor the reasons of the Judgment, the point appeared to deserve notice, even in this imperfect form. The authorities cited for the plaintiff were 2 Stra. 877. 3 Atk. 409. 2 Vez. 489. Priv. Lond. 256. 268. 263. 4. 6. 1 Lord. Ray. 56.